Judgment based on directed verdict in favor of defendant unanimously affirmed, with $50 costs and disbursements to respondent. The theory of defendant’s negUgence upon which the case was tried, as revealed by the record and upon the argument, presented no credible question of fact for the jury. The hydrant from which water is alleged to have leaked or sprayed at the point where a hose was attached to it was 25 feet downgrade from the place where the plaintiff fell and where she says there was a spot of ice about 6 feet by 4 feet in area and an inch thick. That evidence is insufficient to charge the city with causing such condition, or with the duty, in the absence of further evidence of notice, to correct it. Concur — Botein, P. J., Breitel, Rabin, Steuer and Witmer, JJ.